United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2993
                                  ___________

Teresa Stewart; Michael E. Walton,    *
Jr.; Dale E. Carrington; Ronnie W.    *
Bradley; William Scott Pounds; Regina *
Denise Aguilar; Robert R. Hudson;     *
Jeffrey L. Black; Angela Parker;      *
Loretta V. Reitano; Anthony Boyd,     *
                                      * Appeal from the United States
           Appellants,                * District Court for the
                                      * Western District of Arkansas.
      v.                              *
                                      *
Pafford Ambulance Service, Inc.,      *     [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                         Submitted: June 2, 2000
                             Filed: June 22, 2000
                                 ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Teresa Stewart and nine other emergency medical technicians appeal from the
district court’s1 adverse grant of partial summary judgment and from the subsequent


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
judgment--following a bench trial on their remaining claims--in this action brought
under the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201-219. Having carefully
reviewed the record and the parties’ briefs, we conclude--for the reasons discussed in
its summary judgment order--that the district court properly granted partial summary
judgment. See Kneibert v. Thomson Newspapers, Mich. Inc., 129 F.3d 444, 451 (8th
Cir. 1997) (standard of review for summary judgment is de novo). We also conclude
that the district court did not err in dismissing the remaining claims after a bench trial,
for the reasons expressed in the district court’s memorandum and opinion. See Reich
v. Stewart, 121 F.3d 400, 404 (8th Cir. 1997) (ultimate question of whether practice
violates FLSA is question of law to be reviewed de novo; factual questions are
reviewed for clear error). Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-